Opinion by
Mr. Justice McCollum,
It is conceded that the defendant had a separate estate when she married her second husband, and that it was not founded upon or enlarged by any gift or contribution from him before or after their marriage. In October, 1877, he purchased the property described in the summons and received a deed of the same which was duly recorded on August 23,1888. Very soon after he purchased the property he took possession of it, and he and his wife resided on it while they lived together. It was assessed to him and he paid the taxes and made improvements upon it. In 1892, while the record title was still in him, the property was sold on a judgment against him, and the plaintiffs were the purchasers of it. Their suit for the possession of it is based on the sheriff’s sale and deed to them. The first and principal contention of the defendant in answer to the suit is that she furnished the money for the purchase of the property under an agreement with her husband that the deed of it should be made to her and that he, in violation of the agreement, had the deed made to himself. Her next contention is that she has the legal title to the property by virtue of a deed which she says her husband made and delivered to her on a Saturday in August, 1880, and which she says she destroyed on the following Monday. These contentions are supplemented by another, which is that two days after she destroyed the deed peace was declared between the grantor and grantee, and that they then *394made a parol agreement by which she was to furnish the money required to make some improvements on the property, and he, on the completion of the improvements, was to make another deed of it to her. Neither claim of the defendant is available as a defense to the suit unless it is sustained by clear, unequivocal and convincing evidence. The question,, therefore, for the consideration of the court was whether the defendant’s evidence was sufficient to sustain her several claims, or either of them. In cases of this kind the judge acts as a chancellor, and it is his duty to carefully consider the evidence submitted to sustain the alleged equitable defenses, and if in his opinion it is insufficient to prevail against the legal title he may and ought to instruct the jury to find for the party having such title. The decisions of this Court sustaining this view of the evidence required and of the duty of the judge in a case like the one under consideration, are numerous and uniform. Hess v. Callender, 120 Pa. 138, was an action of ejectment involving an equitable title based on an alleged parol gift of the land to the defendant by his father. In delivering the opinion of the Court our Brother WILLIAMS said: “ The duty of a chancellor is not in doubt. He must scrutinize and weigh the evidence for himself. If the facts set up are sufficient in character and are clearly and satisfactorily proved so that he is persuaded that in equity and good conscience a decree should be made, he will enforce the contract. But specific execution is not of right but of grace. If one has a legal right on which he can rest his title to relief, a court of law is his proper forum. It is because he has no right at law to the relief he seeks that he comes into a court of equity. He must come with clean hands ; his application must be made with reasonable promptness; it must be conscionable; it must rest upon facts that are made to appear by proofs that are clear, satisfactory in character, and convincing. If such a case is not presented it is unwarrantable abandonment of duty for a judge to turn a case over1 to a jury, and do by means of their verdict what as a chancellor he would refuse to do.” See also the recent case of Gilchrist v. Brown, 165 Pa. 275.
Were the defenses relied on in the case at bar sustained by the evidence applicable to them ? The learned judge of the court below was of the opinion that they were not,, and he accordingly instructed the jury to find for the plaintiffs. The real question *395presented by this appeal is whether this instruction was erroneous. We are satisfied from a careful examination and consideration of all the evidence that it was not. There is no corroboration of the testimony of the defendant relating to the alleged agreements with her husband respecting the purchase of the property, the payment of the purchase money, and the payment for improvements; besides, her testimony in regard to the payment of purchase money, is not in accord with the testimony of disinterested witnesses showing that the first payment on account of it was made by her husband on October 8, and that the next payment was made by him within a week from that time, and also showing that $375 was the amount of the first payment and the exact amount of the loan he made a day or two before, and that $500 was the amount of the second payment and the precise amount he loaned on October 12. The correspondence in time and amount between the payments and the loans is significant. An inference that the payments mentioned were made with the husband’s money might well be drawn from it. The addition and other improvements made upon the property in 1880 were supervised and directed by the husband. He ordered and paid for the materials, and employed and paid the workmen. Neither the materialmen nor the workmen dealt with the defendant or received from her any instructions in regard to the materials furnished or the work done.
The assertion by the defendant that she acquired the legal title to the property by virtue of a deed from her husband in 1880 appears first in her abstract of title filed on May 10,1894. The written notice given by her at the sheriff’s sale on September 26, 1892, contained no allusion to a deed from him to her. It stated her claim as founded upon her payment of the purchase money and represented her husband as having fraudulently and in violation of his promise taken the deed of the properly in his own name. If he had conveyed the property to her twelve years before the sheriff’s sale we might reasonably suppose that she would have mentioned that fact in her notice of claim. Her omission to do so is a circumstance to be considered in connection with the testimony relating to her claim of a legal title founded upon a conveyance of the property to her by her husband in August, 1880. The testimony to sustain a claim of this nature must be clear and convincing. If it *396is not, a jury should not be allowed to guess from it that a deed was made, delivered, accepted and destroyed. Proof of all these matters being essential to the maintenance of the claim of a legal title slight and doubtful evidence of them or either of them is insufficient. The testimony of the defendant on this branch of her defense is vague, unsatisfactory and inadequate, and has no substantial support or corroboration in the testimony of Errett or Walters. The former testified that in 1880 he heard the defendant’s husband say to her that shé should take charge of certain papers, as they were hers, and the latter testified that the papers “looked like deeds.” Neither of these witnesses testified to any inspection ’ of the papers or to any knowledge of their contents. The defendant testified that the deed she claimed to have received from her husband was written by Henderson and witnessed by him and Miller, and that he took the acknowledgment of it, while he testified that he had no recollection of writing, witnessing or seeing such a deed, although he distinctly remembered that he wrote and took the acknowledgment of a deed for her husband for the Keffer property about the túne he sold it. No person except the defendant testified to having seen such a deed, or to any declaration of her husband that he had conveyed the Strawn property to her.
We are clearly of the opinion that the evidence in the case is insufficient to sustain the defendant’s contentions, and that the learned judge of the court below did not err in so holding. All the assignments are therefore overruled.
Judgment affirmed.